DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2011/0225312 teaches: a method for determining whether a resource meets requirements. 

US2011/0137983 teaches: a system that calculates if the available resource can meet the user demand, if not, the user request should be rejected.  

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“wherein the first set of operations precedes the second set of operations in the workflow; determining that a first set of cloud computing resource requirements associated with the first set of operations is satisfied by available cloud computing 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 10: 

“execute a first set of operations of a workflow in a cloud computing environment, wherein the first set of operations precedes a second set of operations of the workflow; determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with the second set of operations; provision a portion of cloud computing resources to satisfy the set of cloud computing resource requirements; determine whether the execution of the first set of operations has completed; and responsive to determining that the first set of operations has completed, execute the second set of operations using the provisioned portion of the cloud computing resources.”




“wherein the first set of operations precedes a second set of operations of the workflow; determine, during execution of the first set of operations, a set of cloud computing resource requirements associated with the second set of operations; provision, by the processing device, a portion of cloud computing resources to satisfy the set of cloud computing resource requirements; determine an execution status of the first set of operations has completed; and execute the second set of operations in view of the execution status of the first set of operations.”

The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196